Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
   On page 9 of the Remark, applicant asserts “The combination of Ikuyama and Soenksen fails to disclose…the noise processing…… does not include correcting each dye concentration image by correlating dye information of respective staining dyes”. 
Response: Examiner respectfully disagrees with Applicant’s argument. Ikuyama at col. 17, line 19+ discloses HE stained image and DAB stained image are evaluated for “mismatch” (i.e., correlated) and corrected.  Therefore, correction is performed on the stained images by correlating based on respective staining dyes. 
On page 11, applicant presented similar arguments for claim 12, and the same response applies.
On page 11 of the Remark, applicant asserts “Claim 4 is directed to an embodiment in which a product of a dye concentration of a first staining dye concentration image and a predetermined correction coefficient is subtracted from a second staining dye concentration image. See paragraphs 38-40 of the specification as originally filed. The rejection of claim 4 refers to paragraphs 83 and 85 of Li. However, the removal of a first stained region in Li is not the same as the recited subtraction. Accordingly, claim 4 is allowable for at least these additional reasons”.
Response: Examiner respectfully disagrees with Applicant’s argument. 
Li on para 83-85 discloses the second dye amount image obtained by correcting the second dye amount image from the second dye amount image of St2 except for the first staining region……. In the second corrected dye amount image 800, the removed first stained area Ar1 is a part that is not to be processed in the subsequent processing (Step S2K). Therefore, the second corrected dye amount image implies the single-stain image correcting unit correct the second corrected dye-quantity image  by removing (subtracting) emphasis added the first stained area Ar1 of the cell nucleus immunostain St1. On page 12, applicant presented similar arguments for claim 15, and the same response applies. 
Applicant’s arguments, see pages 11-13 of the Remarks, filed 04/09/2021, with respect to claims 5-7, 16-18 and 21 have been fully considered and are persuasive.  The rejection of claims 5-7, 16-18 and 21 has been withdrawn.
Allowable Subject Matter
Claims 5-7, 16-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, The image processing device according to claim 3, wherein the dye concentration image correcting module performs, on the first staining dye concentration image, an adding process of a product of a dye concentration of the first staining dye concentration image, a dye concentration of the second staining dye concentration image in the same position, and a predetermined correction coefficient, thereby correcting the first staining dye concentration image.
Regarding claim 6, The image processing device according to claim 3, wherein the dye concentration image correcting module performs, on the second staining dye concentration image, an adding process of a product of a dye concentration of the first staining dye concentration image in the same position and a predetermined correction coefficient, thereby correcting the second staining dye concentration image.
Regarding claim 7, The image processing device according to claim 3, wherein the dye concentration image correcting module performs, on the first staining dye concentration image, a subtracting process of a product of a dye concentration of the first staining dye concentration image, a dye concentration of the second staining dye concentration image in the same position, and a predetermined correction coefficient, thereby correcting the first staining dye concentration image.
Regarding claim 16, The image processing method according to claim 14, wherein the performing performs, on the first staining dye concentration image, an adding process of a product of a dye concentration of the first staining dye concentration image, a dye concentration of the second staining dye concentration image in the same position, and a predetermined correction coefficient, thereby correcting the first staining dye concentration image.
Regarding claim 17, The image processing method according to claim 14, wherein the performing performs, on the second staining dye concentration image, an adding process of a product of a dye concentration of the first staining dye concentration image in the same position and a predetermined correction coefficient, thereby correcting the second staining dye concentration image.
Regarding claim 18, The image processing method according to claim 14, wherein the performing performs, on the first staining dye concentration image, a subtracting process of a product of a dye concentration of the first staining dye concentration image, a dye concentration of the second staining dye concentration image in the same position, and a predetermined correction coefficient, thereby correcting the first staining dye concentration image.
Regarding claim 21, The image processing device according to claim 1, wherein the dye concentration image correcting module corrects each of the dye concentration images by amplifying information on a dye which stains the specific region or eliminating information on a dye which stains a region other than the specific region, the amplifying or eliminating being performed in consideration of overlap of staining.

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “modules” in claims 1-7, 9-10.  These “modules” are preceded by modifiers e.g., “dye concentration image generating”, “dye concentration image correcting”, “pathological stained image regenerating” which are not structural description in general.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See specification at paragraphs [0024, 0029, and 0031].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 11-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuyama (US 10094767 B2) in view of Soenksen (US 20090087051 A1 cited in IDS dated 11/20/2019 for the same reasons as set forth in the last Office Action. 
 
Claim 4, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuyama and Soenksen as applied to claim 1 and 12 above  and further in view of Li. (WO 2018131091 A1) for the same reasons as set forth in the last Office Action.

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuyama and Soenksen as applied to claim 1 and 12 above  and further  in view of  Inoue (Pub. No. JP2009151350 A) for the same reasons as set forth in the last Office Action.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668     

/VU LE/            Supervisory Patent Examiner, Art Unit 2668